DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered. 
Claim Status
Claims 1-10 are pending. Claims 1-3 are withdrawn. Claims 1-10 have been amended. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 4 recites method steps in apparatus claims. The claim limitations of “whereby moving the foot… presses the foot…” are methods of operation, it is unclear what are the metes and bounds of the claim protection sought (i.e. in the apparatus or when the apparatus is in specific operation according to the method steps). See MPEP 217305(p) II. By virtue of dependency claims 5-9 are also rejected. 
The term “about” in claim 8 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 6 is indefinite as it appears the limitation is incomplete (see end of the limitation). By virtue of dependency claim 7 is also rejected. 
Claim 8 recites “wherein the elongated channel runs at an angle of about 45° relative to the outer chamber bottom.” However a chamber and an elongated channel are three-dimensional. Thus, it is unclear how the channel and chamber can have the limitation absent recitation of a specific planar surface (fixed orientation) and of the exact positioning of the channel with regards to the bottom of the chamber. 
Claim 10 recites method steps in apparatus claims. The claim limitations of “whereby when the foot is in the installed position… the foot presses …” are methods of operation, it is unclear what are the metes and bounds of the claim protection sought (i.e. in the apparatus or when the apparatus is in specific operation according to the method steps). See MPEP 217305(p) II. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (US 9,347, 703 B2), hereafter referred to as “Kwon.”
Regarding Claim 4: Kwon teaches an air-conditioning cabinet (110, refrigerator which conditions air in the cabinet, Column 1, lines 19-31), comprising: a housing (body of 110); 
an outer chamber (interior of 110) located interior to the housing (outer panels of 110) and comprising: outer chamber interior wall (walls of 120) with an outer chamber interior wall height (see Figure ); a cover (liner of interior walls of 120 at 188); 
and a bottom (at bottom of 125 in 120), wherein the cover and bottom are separated by a distance that defines the outer chamber interior wall height (see Figure 8);

a foot (150 and 180) movably arranged on the inner chamber sidewall (125) to multiple positions in such a manner that a height of a combination of the inner chamber sidewall with the foot movably arranged thereon is variable (see Figures 9-11),
wherein the outer chamber (interior of 110, 120), the inner chamber (122) and the foot (150 and 180) are configured whereby moving the foot (150) to an installed position presses the foot (150) against the outer chamber bottom (of 120) and presses the inner chamber sidewall (125) against the outer chamber cover (interior liner of 120 at 188), and wherein the stand can be fixed foot is fixable in the installed position (see Figures 9-11).
Regarding Claim 5: Kwon further teaches wherein the foot (150) is arranged on the inner chamber sidewall (125) in such a manner that the height of the inner chamber sidewall (125) can be varied with the at least one foot (150) arranged on the inner chamber sidewall (125) by a shifting parallel to a plane defined by the outer chamber bottom (Column 7, lines 6-8).
Regarding Claim 6: Kwon further teaches wherein the foot (150) is arranged on the inner chamber sidewall (125) in such a manner that the inner chamber height with the foot (150) on the inner chamber sidewall (125) can be varied by a shifting parallel 
Regarding Claim 7: wherein the inner chamber sidewall (125) comprises a bolt (184 and 175) protruding from the inner chamber, wherein the foot (150 and 180) comprises an elongated channel (187) in which the bolt (175) is guided (Column 7, lines 59-62), wherein a distance of the elongated channel (187) from an end of the foot (150), which end faces the bottom of the outer chamber (chamber of 110), varies (see Figure 9). 
Regarding Claim 8: Kwon further teaches wherein the elongated channel (187) runs at an angle of about 45° relative to the outer chamber (chamber of 110) bottom (see Figure 9).
Regarding Claim 9: wherein the foot (150) has a surface for introducing a shifting force (functional limitation, Column 7, lines 6-8).
Regarding Claim 10: Kwon teaches an air-conditioning cabinet (110, refrigerator which conditions air in the cabinet, Column 1, lines 19-31), comprising: a housing (body of 110); 
an outer chamber (interior 120 of 110) located interior to the housing and comprising: 
an outer chamber interior wall with an outer chamber interior wall height; 
a top; and a bottom, wherein the top and bottom are separated by a distance that defines the outer chamber interior wall height (see cabinet 110);
an inner chamber (chamber between each shelf assembly 140 in 122, 121 and 122 having 140, which has 151, 161) having an inner chamber height (distance 
a foot (150 and 180) movably coupled to the inner chamber (see Figures 3-4), the foot (150) comprising an elongated and angled channel (187) allowing the foot (150 of 180) to move along the inner chamber height and the inner chamber width to an installed position (see Figures 9-11);
wherein the outer chamber (120), the inner chamber (135 and 140) and the foot (150) are configured whereby when the foot (150) is in the installed position, the foot (150) presses against the outer chamber bottom (body of 110) and the inner chamber (135 and 140) is pressed against the outer chamber top (at 188 see Figures 9-11) and wherein the foot is fixable in the installed position (see Figures 9-11). 

Response to Arguments
Applicant’s arguments with respect to claims 4-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jeong et al. (US 2017/0370632 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557. The examiner can normally be reached 9 a.m. -5 p.m. M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        



/ERIC S RUPPERT/Primary Examiner, Art Unit 3763